          Case 1:20-mj-00081-SKO Document 13 Filed 08/24/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                      )   Case No. 1:20-MJ-00081 SKO
 9                                                  )
                   Plaintiff,                       )   ORDER RESCINDING COMMITMENT TO
10                                                  )   ANOTHER DISTRICT
            v.                                      )
11                                                      (ECF No. 10)
                                                    )
     JORGE ALBERTO RAMOS,
                                                    )
12
                   Defendant.                       )
13                                                  )
                                                    )
14
15          Pursuant to the Notice of Order from United States District Court Judge John C. Coughenour,
16   issued on August 17, 2020, Staying Magistrate Judge Erica P. Grosjean’s Order of Release issued on
17   August 14, 2020,
18          IT IS HEREBY ORDERED that:
19          The Commitment to Another District issued by Magistrate Judge Erica P. Grosjean on August
20   19, 2020, is rescinded, with matter of defendant’s detention to be further addressed by the charging
21   Court, the Western District of Washington, Seattle Division.
22
23
        Dated:    August 24, 2020                            /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                                        1
